Citation Nr: 1751861	
Decision Date: 11/14/17    Archive Date: 11/22/17

DOCKET NO.  13-01 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to an initial disability rating in excess of 10 percent effective August 11, 2010, and in excess of 20 percent from August 10, 2016 for peripheral neuropathy of the left foot.  

2. Entitlement to an initial disability rating in excess of 10 percent effective August 11, 2010, and in excess of 20 percent from August 10, 2016 for peripheral neuropathy of the left foot.  

3. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for back condition.

4. Entitlement to service connection for lower back condition. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Solomon, Associate Counsel 


INTRODUCTION

The Veteran had active service from October 1974 to September 1993. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 and September 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied a rating in excess of 10 percent for bilateral peripheral neuropathy of the feet and reopened and denied the service connection claim for back condition, respectively.    

The Veteran testified at Travel Board hearing was held in February 2017 before the undersigned Veterans Law Judge (VLJ), a transcript is of record.

Since the filing of the Veteran's substantive appeal, the RO has increased the rating for bilateral feet peripheral neuropathy to 20 percent effective August 10, 2016.  As this rating does not represent the maximum benefit possible, the issue remains in controversy and before the Board.   The Board is cognizant that additional VA treatment records regarding peripheral neuropathy were added to the record after the last SSOC.  The issues were adjudicated however in a February 2017 rating decision, to the extent this constituted error the Board cannot find a basis for it being prejudicial error.





FINDINGS OF FACTS

1. The Veteran's peripheral neuropathy of the feet was not manifested by incomplete paralysis before February 24, 2012. 

2.  The Veteran's peripheral neuropathy of the feet is manifested by moderate incomplete paralysis after February 24, 2012. 

3. The Veteran's peripheral neuropathy of the feet is not manifested by moderately severe incomplete paralysis throughout the appeal period. 

4. In the final decision dated February 1994, the RO denied the Veteran's claim of entitlement to service connection for back condition.

5. Evidence received since the February 1994 rating decision, relates to a previously unestablished element and raises a reasonable probability of substantiating the claim for service connection back condition.

6. The Veteran's lower back condition was etiologically related to his military service. 


CONCLUSIONS OF LAW

1. The criteria for an initial rating higher than 10 percent effective August 11, 2010 for peripheral neuropathy of the right foot have not been met. 38 U.S.C. § 1155, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 8520 (2017).

2. The criteria for an initial rating higher than 10 percent effective August 11, 2010 for peripheral neuropathy of the left foot have not been met. 38 U.S.C. § 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 8520 (2017).

3. The criteria for an initial rating higher than 10 percent after February 24, 2012 for peripheral neuropathy of the right foot have been met. 38 U.S.C. § 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 8520 (2017).

4. The criteria for an initial rating higher than 10 percent after February 24, 2012 for peripheral neuropathy of the left foot have been met. 38 U.S.C. § 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 8520 (2017).

5. The criteria for an initial rating higher than 20 percent effective August 10, 2016 for bilateral peripheral neuropathy of the right foot have not been met. 38 U.S.C. § 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 8520 (2017).

6. The criteria for an initial rating higher than 20 percent effective August 10, 2016 for bilateral peripheral neuropathy of the left foot have not been met. 38 U.S.C. § 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 8520 (2017).

7. The February 1994 rating decision that denied service connection for back condition was final.  38 U.S.C. § 7104 (2012); 38 C.F.R. § 20.1103 (2017).

8. New and material evidence has been received, and the claim for service connection for back condition may be reopened. 38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2016).

9. The criteria for service connection for back condition have been met. 38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), the VA has a duty to notify claimants about requirements to substantiate a claim for VA benefits, and assist in the development of their claim. 38 U.S.C. §§ 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.159, 3.326(a) (2016).  

VA satisfied the duties to notify and assist in this appeal and neither the Veteran nor his representative has asserted any error as to these duties. See Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  The Veteran was provided VA examinations in September 2010, January 2013, September 2013, October 2013, September 2014 and August 2016; as discussed in greater details below, the Board finds these examination to be adequate upon which to adjudicate the merits of this appeal.

II. Increase Rating 

The VA's Schedule for Rating Disabilities is used to determine disability ratings once a disability is service-connected.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2016).  In the Rating Schedule, diagnostic codes (DC) are assigned to specific disabilities.  These DCs designate percentage ratings based on the average functional impairment of the Veteran due to a service-connected disability.  38 C.F.R. §§ 3.321, 4.10 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016).  

The Veteran's peripheral neuropathy of the feet was assigned a 10 percent disability rating each before August 10, 2016 and 20 percent thereafter under DC 8520.

Under DC 8520,  mild incomplete paralysis is rated as 10 percent disabling; moderate incomplete paralysis is rated as 20 percent disabling; moderately severe incomplete paralysis is rated as 40 percent disabling; and severe incomplete paralysis, with marked muscular atrophy, is rated as 60 percent disabling.  Complete neuralgia of the sciatic nerve (the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost), is rated 80 percent disabling. 38 C.F.R. § 4.124a.

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration. See "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124 (a). When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree. Id. 

In rating peripheral nerve injuries and their residuals, attention should be given to the relative impairment in motor function, trophic changes, or sensory disturbances. 38 C.F.R. § 4.120 .

The words "mild," "moderate" and "severe" are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6 . It should also be noted that use of such terminology by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue. All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6.

In this instance, upon review of the record, the Board finds that the evidence supports a 20 percent rating, but no higher, for the Veteran's right and left feet peripheral neuropathy effective February 24, 2012.  But, there is insufficient evidence to show that the 20 percent rating should be assigned earlier than February 24, 2012.  Nor is there evidence to support a rating higher than 20 percent throughout the appeal period.  

The Veteran has testified that the severity of his condition has been consistent through the appeal period.  However, his testimony is inconsistent with the medical evidence of record.  In particular, a September 2010 VA examination found that the Veteran did not have paralysis.  Notably, the Veteran challenged the adequacy of this examination.  Notwithstanding, the examination is consistent with the Veteran's treating physician Dr. S.C.H' statement dated October 2010, where he indicated that 
the Veteran did not have paralysis.  In a subsequent letter dated February 24, 212,
Dr. S.C.H. wrote that the symptomatology of the Veteran's peripheral neuropathy has worsened at that point in time causing motor weakness and moderate incomplete paralysis.  

The Board recognizes that the Veteran had severe burning, stinging, tingling and pain in his feet that was resistant to medication before February 24, 2012. See August 2010 Letter from S.C.H. The Veteran reported that his pain prevents prolog standing or walking.  See March 2011 record from The Clinic for Neurology, P.A. However, even when accounting for his pain and functional loss, absent evidence showing of incomplete paralysis, the Board finds that the evidence of record does not reflect a level of impairment contemplated by a 20 percent rating at that time.  To the contrary, combined with medical evidence of record that shows incomplete paralysis, the Veteran's account of his symptoms describes a level of impairment consistent with a 20 percent rating as of February 24, 2012.

However, a rating in excess of 20 percent is not warranted throughout the appeal period.  VA examination from October 2013 shows that the Veteran has severe constant pain, moderate paresthesias and/or dysesthesias, and moderate numbness.  On the other hand a September 2014 VA back examination found mild radiculopathy in the right, but not the left lower extremity. The report shows that the Veteran did not have constant or intermittent pain. Nor did it show paresthesias and/or dysesthesias.  The exam also noted that the Veteran had moderate numbness in the right lower extremity, but not the left lower extremity.  The August 2016 VA examination found that the Veteran has moderate incomplete paralysis in the sciatic nerve manifested by constant moderate pain, no intermittent pain, moderate paresthesias and/or dysesthesias, as well as moderate numbness.  Based on the aforementioned, the Board finds that the balance of the evidence of record does not reflect a moderately severer degree of impairment.  Rather, the evidence shows that the severity of the Veteran's impairment approximates the level contemplated by a 20 percent rating.  The VA examiners' assessment of the Veteran's condition as moderate, while not dispositive, nonetheless supports the conclusion that sciatica is not manifested by a "moderately sever" degree of incomplete paralysis, and thus a higher 40 percent rating is not warranted.

Ordinarily, the Board may also apply an extraschedular rating, where a case presents an exceptional or unusual disability picture that would render impractical the application of the regular schedular standards. See 38 C.F.R. § 3.321(b)(1) (2016).  Here, the lay and medical evidence of record fails to show unique or unusual symptomatology regarding the Veteran's peripheral neuropathy of the feet that would render the schedular criteria inadequate.  The Veteran describes having pain after prolog standing or walking, as well as numbness, which are symptoms contemplated in the assigned schedular rating.  Thus, the Board finds no exceptional or unusual disability picture in this case, and as such application of extraschedular is unnecessary. 

III. New and Material Evidence 

In general, a decision that is not appealed becomes a final decision, which may only be reopened with a showing of new and material evidence. 38 U.S.C. §§ 5108; 7105 (2012).   

"New" evidence means evidence not previously submitted.  On the other hand, "material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence already of record at the time of the last denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a).  This is a "low threshold" in which the phrase "raises a reasonable possibility" should be interpreted as "enabling rather than precluding reopening." Shade v. Shinseki, 24 Vet. App. 110, 121 (2010). 

In this case, the Veteran's claim for service connection for back condition was previously denied in February 1994 for lack of current diagnosis and positive nexus opinion.  Since that time, VA and private medical records reflect treatment for back pain, and a September 2014 VA examination shows diagnosis of degenerative arthritis.  Furthermore, the Veteran testified at in February 2017.  Because the September 2014 VA examination and the Veteran's testimony were after the 1994 rating decision, there is new evidence in the record.  To the extent these evidence go towards establishing current disability, the Board finds the Veteran's testimony and the September 2014 VA examination constitute material evidence. 

Therefore, in light of the low threshold for reopening claims noted above, the Board finds new and material evidence has been received, and reopening the Veteran's entitlement to service connection for back condition is warranted. 

IV. Service Connection

The Veteran contends that his lower back condition was caused by his injury in service.  

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

The nexus element of a service connection claim maybe presumptively met for certain chronic diseases that manifest in service or within one year following separation from service unless the condition is clearly attributable to causes other than service.  38 C.F.R. § 3.309(a) (2015).  Where the chronic condition does not manifest to compensable degree within the applicable time period, continuity of symptomatology may be sufficient to presume that a specific chronic disease was incurred in service.  38 C.F.R. § 3.303(b) (2015).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  A layperson is competent to report on the onset and continuity of his current symptomatology. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge). 

Here, the first element of a service connection claim is established as the record shows that the Veteran has a current diagnosis of degenerative arthritis of the spine.  See September 2014 VA examination.  

The Veteran's service treatment records (STR) shows that he sought treatment in January 1987, September 1987, and 1989 for lower back pain.  Based on this evidence, the second element of a service connection is satisfied. 

The Veteran has a diagnosis of degenerative arthritis of the lumbar spine, which constitutes a chronic disease.  Although the Veteran's chronic disease was not diagnosed in service or within a year of his separation, the Board finds that there is sufficient evidence of record to establish continuity of symptomatology of the condition that was later diagnosed.  That is, as noted above, the Veteran's STRs reflect that the Veteran complained of back pain at various times over an extended period of time, which suggests a lingering impact of his back condition.  Furthermore, in less than a year after separation, in November 1993, a VA examination of record noted that the Veteran had mechanical low back pain.  Similarly, private treatment records from August 1998 reflect that the Veteran continued to have pain in the lumbar region.  A June 2012 medical opinion from Dr. L.M.P, indicates that the Veteran had back pain that maybe related to his injury in the military to the extent that traumatic events, such as the Veteran's injury in the military, increase the posttension for degenerative changes.  While this medical opinion is not sufficient to establish nexus for VA purposes, it is consistent with the finding of continuity of symptomatology.  The record is otherwise devoid of evidence showing post-service injury that may have caused such fracture.  Absent evidence to the contrary, the medical evidence of record reflects the continuity of the Veteran's lower back pain.  Thus, continuity of symptomatology is established and the nexus element of a service connection claim is met.  
      
As such, the Veteran's claim for entitlement to service connection for lower back condition is granted.
      


ORDER

Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the right foot before February 24, 2012 is denied.  

Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the left foot before February 24, 2012 is denied.  

Entitlement to an initial rating of 20 percent for peripheral neuropathy of the right foot effective February 24, 2012, is granted subject to the criteria applicable to the payment of monetary benefits.  

Entitlement to an initial disability rating of 20 for peripheral neuropathy of the left foot effective February 24, 2012, is granted subject to the criteria applicable to the payment of monetary benefits.  

Entitlement to an initial disability rating in excess of 20 percent for peripheral neuropathy of the right foot after August 10, 2016 is denied.  

Entitlement to an initial disability rating in excess of 20 percent for peripheral neuropathy of the right foot after August 10, 2016 is denied.  

Entitlement to service connection for back condition is reopened. 

Service connection for lower back condition is granted. 




______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


